1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT,

9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   LILY SIMONE PASSELL,                    ) CASE NO. CV 18-1055-FMO (PLA)
                                             )
12              Plaintiff,                   )
     vs.                                     ) ORDER AWARDING EAJA FEES
13
                                             )
14   ANDREW SAUL,                            )
     COMMISSIONER OF SOCIAL                  )
15   SECURITY ADMINISTRATION,                )
               Defendant.
16

17

18         IT IS HEREBY ORDERED that Plaintiff be awarded fees under the Equal

19   Access to Justice Act in the amount of $7,500.00 (seven thousand five hundred

20   dollars and no cents), pursuant to 28 U.S.C. §§ 1920, 2414(d).

21         EAJA fees having been awarded, the government will consider the matter of

22   the assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Ratliffe v. Astrue,

     130 S.Ct. 2521 (2010), the ability to honor the assignment will depend on whether
23


                                             -1-
1    the fees are subject to any offset allowed under the United States Department of the
2    Treasury’s Offset Program. After the order for EAJA fees is entered, the
3    government will determine whether they are subject to any offset.
4          Fees shall be made payable to Plaintiff, but if the Department of Treasury
5    determines that Plaintiff does not owe a federal debt, then the government shall
6    cause the payment fees, to be made directly to LAW OFFICES OF LISA C.

7    GILINGER, pursuant to the assignment executed by Plaintiff. Any payments shall

8    be delivered to Plaintiff’s counsel.

9    IT IS SO RECOMMENDED:
10
     DATE: September 10, 2019               _______________________________
11                                          PAUL L. ABRAMS
                                            United States Magistrate Judge
12

13   IT IS SO ORDERED:
14   DATE: September 10, 2019               __________/s/___________________
15                                          FERNANDO M. OLGUIN
                                            United States District Judge
16

17

18

19

20

21

22

23


                                             -2-
